George Rose Smith, Justice. This capital felony case has not yet been tried. Two preliminary motions were filed, one asking that W. Palma Rainey be allowed to withdraw as appointed counsel and the other that all prosecuting attorneys, circuit judges, and circuit clerks be summoned to testify concerning the death penalty. The trial court denied both motions, its order reciting that the rulings are final for the purpose of appellate review or, alternatively, that the defendant should be allowed an interlocutory appeal. Inasmuch as the case is still pending below, the appeal must be dismissed for want of a final judgment, a point which this court itself raises. H.E. McConnell & Son v. Sadle, 248 Ark. 1182, 455 S.W. 2d 880 (1970). The trial court’s attempt to enlarge our jurisdiction must fail, because the limitation of our jurisdiction to the review of final judgments and decrees is statutory. Ark. Stat. Ann. § 27-2101 (Supp. 1975). Appeal dismissed.